Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
January 17, 2020.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-20-00035-CV



                      IN RE GEORGE POWELL, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              234th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2019-88409

                         MEMORANDUM OPINION

      On January 15, 2020, relator George Powell filed a petition for writ of
mandamus in this Court. See Tex. Elec. Code Ann. §§ 161.009, 273.061. In the
petition, relator asks this court to compel respondents Lillie Schechter, the Harris
County Democratic Party chair, Jennifer Halvorsen, the secretary of the Harris
County Democratic Party executive committee, and Giordaun Baity, elections
director of the Harris County Democratic Party, to take all necessary steps to have
his name included on the March 3, 2020 Harris County Democratic Party Primary
Election ballot for the 351st District Court.

      On January 16, 2020, relator filed a motion to dismiss his petition for writ of
mandamus without prejudice. The motion is GRANTED.

      Accordingly, relator’s petition for writ of mandamus is ordered dismissed.


                                   PER CURIAM

Panel consists of Justices Zimmerer, Spain, and Hassan.




                                           2